Citation Nr: 0925064	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as due to asbestos exposure. 

2.  Entitlement to service connection for onychomycosis 
(claimed as fungus of both feet). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard between June 
1959 and June 1967, including active duty service from 
October 1961 to August 1962 and additional periods of active 
duty for training (ACDUTRA) from June 1960 to December 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, which in pertinent part, denied the 
benefits sought on appeal.  The following month, the 
Veteran's claims file was transferred to the Regional Office 
in Montgomery, Alabama (RO).  

In August 2007, the Veteran testified at the RO before the 
undersigned Veterans Law Judge during a Travel Board hearing.  
A transcript of the proceeding has been associated with the 
claims file. 

The claims on appeal were previously before the Board in 
September 2007, when the matter was remanded for additional 
evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
onychomycosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's statements concerning his exposure to 
asbestos during service are credible.

2.  The Veteran does not have a current diagnosis of 
asbestosis or an asbestos-related disorder.

3.  The competent medical evidence of record does not show 
that the Veteran's current lung disability was incurred in 
service or was manifested to a compensable degree within one 
year of service; nor does it support a finding that there is 
a link between any current lung disability and any aspect of 
the Veteran's period of service, including exposure to 
asbestos during service. 


CONCLUSION OF LAW

The criteria have not been met for service connection for a 
lung disability, to include as related to asbestos exposure.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the July 2003 RO decision in the matter, VA 
sent a letter to the Veteran in December 2002 that addressed 
several of notice elements concerning his disability due to 
exposure to asbestos claim.  Subsequent to the July 2003 
rating decision, VA sent the Veteran additional notice 
letters in February 2004, January 2006 and March 2006.  The 
February 2004 and January 2006 letters informed the Veteran 
of what evidence is required to substantiate the lung 
disability claims, and apprised the Veteran as to his and 
VA's respective duties for obtaining evidence.  In the March 
2006 notice letter, VA informed the Veteran how it determines 
the disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although some of the required notice was sent after the 
initial adjudication, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the combined notice 
provided in the February 2004, the January 2006, and the 
March 2006 letters fully complied with the requirements of 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, 
and after all the notice was provided the case was 
readjudicated and an April 2009 supplemental statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his lung disability claim, VA also has a duty 
to assist the Veteran in the development of the claim.  This 
duty includes assisting the Veteran in the procurement of 
service treatment records and records of pertinent medical 
treatment since service, and providing the Veteran a medical 
examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with examinations in January 2003 and February 2009.  
In particular, the February 2009 VA examination report has 
provided the Board with sufficient information to adjudicate 
the Veteran's lung disability claim.  The VA examination 
provides the necessary medical findings and opinions with an 
explanation of the rationale behind the opinion.  It is 
adequate for the purpose of adjudicating this claim.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



2.  Service Connection 

Factual Background
 
Service personnel records show that the Veteran served in the 
Army National Guard, and that he served on active duty from 
October 1961 to August 1962 and on ACDUTRA from June 1960 to 
December 1960.  The records also show that the Veteran was 
stationed at Fort Sam Houston for a period of his ACDUTRA. 

A review of the Veteran's service treatment records from 
these periods reveals that on October 17, 1960, the Veteran 
complained of tightness in his chest.  Examination of the 
Veteran's lungs was negative for abnormalities.  The Veteran 
was medically observed overnight.  In an October 18, 1960 
record, the examiner noted that the Veteran felt "improved" 
and that he had no further complaints.  On a November 1960 
and a September 1961 Report of Medical History, the Veteran 
did not report anything indicative of a lung disability.  In 
an October 1961 periodic medical examination report, the 
examiner did not record any abnormal findings.  In a June 
1962 Report of Medical History, the Veteran recorded that he 
had experienced symptoms of asthma during this period of 
service.  In the physician summary portion of that report, 
the examiner noted that the Veteran had summer time asthma of 
a mild degree.  In a June 1962 examination report, the 
examiner noted that a chest x-ray report was negative.  

A review of the Veteran's post-service records does not show 
any complaints or findings pertinent to the issue at hand 
until more than 30 years after service.  In the report of a 
March 1995 private chest x-ray, Dr. Ray Harron noted findings 
such as primary and secondary sized opacities in the lower 
four lung fields.  Dr. Harron's impression was that the x-ray 
findings were "[c]onsistent with asbestosis", and an 
enlarged heart.  

In the Veteran's private treatment records from Springfield 
Memorial Hospital, a report of a May 2000 chest x-rays showed 
findings of a normal portable chest and clear lungs. 

In January 2003, the Veteran was afforded a VA examination, 
which included a chest x-ray.  In the report of the January 
2003 chest x-ray, the examiner noted that the Veteran's heart 
size was normal and that his lungs were clear and expanded to 
the chest wall.  The examiner found that there were no 
significant abnormalities of the Veteran's lungs. 

In August 2005, the Veteran testified before a Decision 
Review Officer (DRO) at a formal hearing at the RO.  During 
that hearing, the Veteran testified that he was directly 
exposed to asbestos-laden material that was present on the 
ceiling of the barracks while he was stationed at Fort Sam 
Houston, in San Antonio, Texas for a period of several weeks 
beginning in September 1960.  The Veteran testified that 
asbestos was visible in proximity to the ceiling, and that 
there were particles of asbestos which he recalled having 
observed in the air within the confines of the barracks.  The 
Veteran also testified that he had post-service exposure to 
asbestos.  The Veteran testified that shortly after service, 
he worked for a private company to inspect and remove 
asbestos-laden materials on naval ships.  During the mid-
1990s, this private company contacted the Veteran to inform 
him of a screening procedure for possible asbestos exposure 
due to working in that industry.  It was this screening 
procedure that provided the basis for the March 1995 x-ray 
evaluation by Dr. Harron mentioned above. 

At the August 2007 Travel Board hearing, the Veteran provided 
testimony similar to that which he provided in the August 
2005 DRO hearing. 

The Veteran's claim file contains treatment records from VA 
Medical Center in Biloxi (VAMC) dated May 2000 to September 
2007.  Many of these treatment records contain notations of 
the Veteran's reported history of asbestos exposure. 

In September 2007, the Board remanded the Veteran's claim to 
the AOJ with instructions to schedule the Veteran for a VA 
examination for the purposes of determining if the Veteran 
had a lung disability caused by exposure to asbestos, and 
obtaining a medical opinion as to whether any diagnosed 
disability was related to service.  The Board also instructed 
the AOJ to request information as to the records of the 
Veteran's alleged exposure to asbestos in service from Fort 
Sam Houston and the National Personnel Records Center (NPRC). 

Pursuant to the Board's September 2007 remand instructions, 
the AMC contacted both the NPRC and the Adjutant General of 
Alabama Army National Guard for any information as to records 
of the Veteran's alleged exposure to asbestos.  Both of the 
AMC's requests generated negative responses. 

The Veteran underwent another VA examination in February 
2009.  In the report of that examination, the examiner noted 
the Veteran's subjective medical history already mentioned 
above.  The examiner recorded the results of the pulmonary 
diagnostic tests as follows:  

Pulmonary function test effort and cooperation 
were good.  Forced vital capacity is mildly 
reduced (75%).   FEV/FVC is normal (76%).  
FEV1 is normal (85%).  The flow volume loop 
indicates good effort.  Lung volumes indicate 
hyperinflation (128%).  Therefore the 
reduction in FVC is due to dynamic air 
trapping and not restriction.  DLCO is normal 
(80%).  Overall impression:  Hyperinflation 
with dynamic air trapping without any 
obstructive impairment.  

The February 2009 examiner also recorded the findings from a 
chest x-ray report which had been compared to a prior study.  
The examiner noted pertinent findings including:  "[t]here 
is mild chronic fibrocalcific changes in the lung fields" 
and "[t]here is no evidence of active pulmonary 
infiltrate."  The impression was:  "Mild COPD.  No acute 
cardiopulmonary disease."  The February 2009 examiner 
diagnosed the Veteran with mild COPD with no functional 
impairments.  The examiner specifically concluded that the 
Veteran's COPD was "[n]ot caused by, related to, or worsened 
by military service."  The examiner also concluded that 
there are "[n]o objective findings to support a diagnosis of 
asbestosis."  

In a subsequent addendum to the February 2009 VA examination 
report, the examiner noted that he had reviewed the Veteran's 
claim file.  The examiner reiterated his findings from the 
prior examination report.  They read as follows:  

DIAGNOSES:  1.  Mild, chronic, obstructive 
pulmonary disease.  No functional impairment, 
not caused by, related to, or worsened by 
military service.  2.  No objective findings 
to support a diagnosis of asbestosis or any 
asbestos related disease.  

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

Service connection may also be granted for any disability 
diagnosed after discharge when all of the evidence 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2008).  In addition, service connection for a 
"chronic disease" may be granted if manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).  

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  

When a veteran seeks to establish service connection for a 
disability, he does not need to rely on medical records 
alone.  Triplette v. Principi, 4 Vet. App. 45, 49 (1993).  
The use of lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  It is clear, however, that the resolution of 
issues that involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  Id., See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen  v. West, 142 F.3d 14341434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Here, the 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.
 
Analysis

The Veteran seeks service connection for a lung disability he 
claims is the result of asbestos exposure while he was 
stationed at Fort Sam Houston.  

At the onset, the Board notes that Veteran's service 
treatment record do not indicate that the Veteran's lung 
disability was incurred in service.  Although, the service 
treatment records from pertinent period show that the Veteran 
complained once of chest tightness, the record also shows 
that this problem resolved the following day without further 
complaints shown in the record, and without any evidence of a 
chronic condition.  There is no evidence of a chronic lung 
problem during service.  While a history of asthma was noted 
in the June 1962 Report of Medical History, the physician's 
comments classified the problem as seasonal when he indicated 
that this was "summertime asthma" of a "mild degree".  
While the veteran may have had seasonal asthma-like symptoms, 
objective findings on examination of the lungs were normal.  
No chronic lung condition was shown during service or at 
separation.  

The first indication of a lung disability comes from the May 
1995 chest x-ray report, which is almost three decades after 
the date of the Veteran's discharge.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

Despite the lack of any chronic lung disorder during service 
or at separation, and the passage of time without treatment 
for the claimed condition, service connection may still be in 
order if the weight of the medical evidence of record links a 
currently diagnosed condition to some aspect of the veteran's 
period of service.  See 38 C.F.R. § 3.303(d).   

Here, the veteran contends that he currently has a lung 
disorder that is related to inservice exposure to asbestos.  

Turning first to the question of whether or not the veteran 
was exposed to asbestos, the Board notes that the record 
confirms that the Veteran was stationed at Fort Sam Houston 
during a period of his ACDUTRA from June 1960 to December 
1960.  While there is no official documentation of record of 
exposure to asbestos, the Veteran's assertions that he had 
such exposure at Fort Sam Houston are credible.  The evidence 
of record also indicates that the Veteran was exposed to 
asbestos in his post-service employment.  While the Board 
would normally have to wrestle with the matter of whether 
current asbestos related disability is due to inservice 
asbestos exposure as opposed to post-service asbestos 
exposure, that question need not be addressed here.  Even 
assuming, arguendo, that the veteran's only asbestos exposure 
was during service, the fact remains that the medical 
evidence of record does not support a finding that the 
veteran currently has asbestosis or an asbestos related 
condition.  

The only medical evidence supporting the veteran's assertion 
that he currently has an asbestos-related condition is found 
in the 1995 X-ray report from Dr. Harron that contained the 
impression that the findings were "consistent with 
asbestosis".  This single piece of medical evidence that 
tends to support the veteran's claim is outweighed by the 
subsequent medical evidence that specifically rules out a 
finding of a current diagnosis of asbestosis or and asbestos-
related disorder.  

First, the Board points out that Dr. Harron's indication that 
findings are "consistent with asbestosis" is far from a 
definitive diagnosis of that disability.  This less than 
definitive diagnosis makes Dr. Harron's finding at most a 
possibility.  Second, there is no record of follow up 
treatment for, or ongoing diagnoses of, asbestosis or 
asbestos-related disease.  Third, subsequent medical 
examination reports and X-ray reports have specifically ruled 
out asbestosis and asbestos related disease.  The May 2000 
and January 2003 radiographic reports showed that the 
Veteran's lungs were clear and that no were significant 
abnormalities of the Veteran's lungs at the time of those 
tests.  

Finally, and carrying the greatest weight as to this matter, 
are the report of the February 2009 VA examination with 
review of a pulmonary function test and chest x-ray, and the 
addendum to that report.  This examination was performed at 
the request of the Board for the specific purpose of 
determining whether or not the veteran currently has an 
asbestos-related disorder.  The examiner reviewed the claims 
file, which contained the veteran's service treatment records 
and all prior VA and private records (including the 1995 X-
ray report from Dr. Harron).  Following review of the claims 
file, examination, and review of the findings on pulmonary 
function test and a chest X-ray, the examiner concluded that 
there were no objective findings to support a diagnosis of 
asbestosis or any asbestos-related disease.  

The single piece of evidence from the 1995 X-ray report is 
heavily outweighed by all the subsequent findings from 2000, 
2003, and 2009 that have ruled out a current diagnosis of 
asbestosis or asbestos-related disease.  Therefore, even 
assuming, arguendo, that the veteran was exposed to asbestos 
during service, the weight of the medical evidence of record 
does not show a current diagnosis of an asbestos-related 
condition.   Consequently, service connection for asbestosis, 
or an asbestos-related disability must be denied.

The Board notes that the 2009 VA examiner did diagnosis a 
condition - mild COPD.  The examiner specifically found, 
however, that the COPD was not caused by, related to, or 
worsened by the Veteran's military service.  This condition 
was not shown during service, or for many years thereafter, 
and no medical professional has linked it to service.  

In conclusion, as the weight of the medical evidence is 
against a finding that the Veteran currently has an asbestos-
related disorder, and the only currently diagnosed disorder 
(COPD) has been found to have no relation to service, the 
veteran's claim for entitlement to service connection for a 
lung disability, to include as due to asbestos exposure, must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure, is denied. 


REMAND

In its September 2007 decision, the Board instructed the 
RO/AMC to contact the private podiatrist identified on the 
Veteran's May 2004 VA Form 21-4142, Authorization and Consent 
to Release Information, and request all available treatment 
records from 2003 up until the present.  The Board 
specifically instructed the RO/AMC to notify the Veteran if 
these records could not be obtained or that further efforts 
to obtain them would clearly be futile.  

On the May 2004 VA Form 21-4142, the Veteran authorized VA to 
obtain private treatment records from Dr. Elliot Jay Braun, 
1371 Mountlimar Dr., Mobile, Alabama, 36609.  The Veteran 
indicated that Dr. Braun had treatment him for his bilateral 
foot condition in 2003 and in 2004.  The record shows that 
the RO/AMC requested that the Veteran submit a VA Form 21-
4142 to assist in obtaining the Veteran's private treatment 
records from a Dr. Edward Carloss.  There is, however, no 
indication in the claims file that the RO/AMC sought to 
obtain the private treatment records from Dr. Braun, nor is 
there any indication that the RO/AMC notified the Veteran 
that those records could not be obtained.  

Since the RO/AMC failed to attempt to obtain the identified 
private treatment records from Dr. Braun, the claim is 
remanded so that these records may be obtained and associated 
with the claims file.  See 38 C.F.R. § 3.159(c)(1).  If the 
RO/AMC determines that these records cannot be obtained or 
that further effort to obtain them would clearly be futile, 
then the Veteran should be notified and a record of any 
attempts should be associated with the claims file. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance."  Id. 
at 270-1.  VA should attempt to obtain any outstanding 
records of pertinent private medical treatment - specifically 
the treatment identified on the May 2004 VA Form 21-4142.  As 
the previous request did not comply with the instructions the 
Board's September 2007 remand, the Board is compelled to 
remand again the claim for compliance with those 
instructions.  If a new consent to release form is needed, 
the Veteran should be asked to submit one.

Accordingly, the RO/AMC should also ask the Veteran to 
identify any outstanding records of pertinent private 
treatment, and obtain those records, as well as any 
outstanding VA records of pertinent treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should obtain assistance from the 
Veteran, as well as any necessary release 
forms, to seek to identify and obtain any 
VA or private records of pertinent medical 
treatment that are not yet on file.  
Specifically, AOJ should attempt to obtain 
and associate with the claims file the 
private medical treatment records from Dr. 
Elliot Jay Braun, 1371 Mountlimar Dr., 
Mobile, Alabama, 36609, identified on the 
May 2004 VA Form 21-4142, Authorization 
and Consent to Release Information.  If 
the request for records from this medical 
provider is unsuccessful, then the AOJ 
should make all reasonable follow-up 
attempts.  In the event that the AOJ 
determines that these records cannot be 
obtained or that further efforts to obtain 
them would clearly be futile, then the AOJ 
should so indicate with a memorandum in 
the claims file, and the Veteran should be 
notified in accordance with 38 U.S.C.A. 
§ 5103A (b) and 38 C.F.R. § 3.159(e). 

2.  Once all the available records have 
been associated with the claim file, the 
RO should then re-adjudicate the claim 
under review here.  If any benefit sought 
remains denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


